DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Terminal Disclaimer
The terminal disclaimer filed on April 1, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of application numbers 17/007373, 17/131869, 16941117, 17170957, 17096253; and US Patent Numbers 10888441, 10881538, 10857011, 10792172 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 11-15 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Nguyen et al. (WO 2006/124649; provided in parent application) in view of Greenhalgh (US 2002/0052649).
Nguyen et al. discloses a transcatheter heart valve assembly comprising: an inner frame(skirt, 21) comprising a graft covering housing a prosthetic heart valve(14), wherein the graft covering extends around the prosthetic heart valve for providing sealing to the prosthetic heart valve;  an outer frame(12) formed from a metallic material(page 12, lines 6-9) and defining a gridded configuration(Fig. 6), and being secured to the graft covering by a plurality of stitches(page 12, lines 1-6), the outer frame being positioned radially outwardly of the inner frame, wherein the outer frame forms a major frame portion 
Nguyen et al. lacks a detailed description of a sealing material positioned externally to the outer frame and configured for providing sealing between the outer frame and a patient’s anatomical wall to prevent paravalvular leaks, wherein the sealing material includes a plurality of radially extending fibers that extend outwardly of the outer frame; wherein the plurality of radially extending fibers extend outwardly from an inflow end portion to an outflow end portion of the major frame portion.
Greenhalgh discloses a stent with a graft sealing material positioned externally to the outer frame (Fig. 1) that is structurally capable of providing a seal between the outer frame and a patient’s anatomical wall to prevent paravalvular leaks. Greenhalgh discloses wherein the sealing material includes a plurality of radially extending fibers that extend outwardly of the outer frame (See Figs. 4-5, radially extending fibers 23/28), wherein the plurality of radially extending fibers extend outwardly from an inflow in and extend a distance (therefore it is capable of extending to an outflow end portion of the major frame portion). 
It would have been obvious to a person of ordinary skill in the art at the time of the invention to modify Nguyen et al. to include radially extending fibers as taught in Greenhalgh in order to further improve the seal of the device once implanted and prevent leakage.
Referring to claim 12, as modified in claim 11 above, Greenhalgh discloses wherein the plurality of radially extending fibers defines a first portion of fibers positioned radially outwardly of the outer frame(see annotation for the first region) that is configured to form a first sealing interface against the annulus and native valve leaflets of the patient when the first portion of fibers are compressed thereagainst, and wherein the transcatheter heart valve assembly further defines a second portion of fibers(see annotation for the second region) carried by the outer frame that is configured to form a second sealing interface against the outer frame when the second portion of fibers are compressed 
Referring to claim 13, as applied to claim 12 above, Greenhalgh discloses wherein the first portion of fibers and the second portion of fibers radially overlap (see annotations below).
Referring to claim 14, Nguyen et al. discloses wherein the graft covering extends to the inflow end portion of the outer frame, wherein, stitching extending between the graft covering through the inner frame secures the graft covering to the inflow end portion of the outer frame (Fig. 1A and stitching 23).
Referring to claim 15, Nguyen et al. discloses wherein the second portion of fibers engages the graft covering (see annotation below).
Claim 16 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Nguyen et al. (WO 2006/124649) in view of Greenhalgh (US 2002/0052649) and further in view of Braido et al. (US 2011/0098802).
Referring to claim 16 Modified Nguyen et al. lacks a detailed description of the valve assembly replacing a native mitral valve. Braido et al. teaches a valve system that is designed to treat a diseased native aortic valve (paragraph 7) but also discloses a shape of valve that can be used in the native mitral valve (paragraph 79). It would have been obvious to a person of ordinary skill in the art at the time of the invention to modify the valve of Nguyen et al. as taught in Braido et al. to be useable in the mitral valve in order to treat patients with a damaged mitral valve. 

    PNG
    media_image1.png
    794
    664
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    764
    569
    media_image2.png
    Greyscale




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIFFANY P SHIPMON whose telephone number is (571)270-1448.  The examiner can normally be reached on MONDAY-FRIDAY.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Dieterle can be reached on 571-270-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TIFFANY P SHIPMON/Examiner, Art Unit 3774                                                                                                                                                                                                        
/Jennifer Dieterle/Supervisory Patent Examiner, Art Unit 3774